UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JANICE MARIE CARTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:09-cr-00027-JCT-1)


Submitted:   September 6, 2012           Decided:   September 11, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Marie Carter, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United   States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Janice Marie Carter appeals the district court’s order

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction based on Amendment 750 to the Sentencing Guidelines,

as well as its order denying her motion for reconsideration.

Our review of the record demonstrates that Amendment 750 did not

alter Carter’s Guidelines range.                See United States v. Munn, 595

F.3d   183,    187   (4th   Cir.     2010).        We   also   conclude    that     the

district court correctly determined that it lacked authority to

entertain     Carter’s      motion    for       reconsideration.         See    United

States   v.    Goodwyn,     596    F.3d     233,    235-36     (4th   Cir.      2010).

Accordingly, we affirm the district court’s orders.                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the    materials      before    the    court    and

argument would not aid in the decisional process.



                                                                               AFFIRMED




                                            2